Citation Nr: 9907875	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral dry eye 
disorder.

2.  Entitlement to service connection for blepharitis.  

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for bilateral ocular 
hypertension.  

5.  Entitlement to service connection for back disability.  

6.  Entitlement to service connection for right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
November 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACTS

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran developed chronic bilateral dry eyes during 
service, which continued after service.  

3.  The veteran developed chronic low back strain with low 
back pain during service, which continued after service.  

4.  Service connection for blepharitis, glaucoma, bilateral 
ocular hypertension, and right knee disability are not 
plausible.  


CONCLUSIONS OF LAW

1.  Bilateral dry eyes were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).  
2.  A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

3.  The claims for service connection for blepharitis, 
glaucoma, bilateral ocular hypertension, and right knee 
disability are not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for service 
connection for bilateral dry and a back disability are well 
grounded with in the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that this claim is plausible.  The Board 
is also satisfied, with respect to such claim, that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required by statute.  
For reasons set forth below, the Board finds that the claims 
for service connection for blepharitis, glaucoma, bilateral 
ocular hypertension, and right knee disability are not well 
grounded.  

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
I.  Bilateral Dry Eyes

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he developed eye problems as a 
result of toxic fumes during service.  As such, the appellant 
asserts that his current eye problems including an inability 
to tear is a result of service.  In that connection, the 
Board notes that service medical records beginning in 1973 
establish that the veteran was seen and treated for chronic 
bilateral dry eyes and an inability to tear.  Clinical 
findings included recurrent irritated, red, and dry eyes.  
These records also reflect that the veteran was a fuel 
systems specialist and that he was constantly exposed to 
fumes.  Service medical examiners opined that it was possible 
that the veteran's exposure to jet fuels could have 
exacerbated the veteran's bilateral eye problem.  When 
examined for retirement in June 1993, the veteran related a 
history of eye problems, and the examiner noted a chronic 
dryness of the conjunctiva.  

The report of a January 1994 VA examination reveals a history 
and diagnosis of corneal sicca syndrome.  The examiner 
indicated that treatment with fresh drops would continue.  
The report of an April 1996 VA examination reflects that the 
veteran complained of dry eye symptoms, and it was noted that 
the veteran was prescribed artificial tears as required.  The 
examiner stated that there was no evidence of dry eyes at the 
time of the examination, but indicated the veteran may have 
the symptoms.  The examiner further indicated that it was 
impossible to determine whether the veteran's fumes while in 
service was the cause of the dry eye disorder.  The results 
of a December 1997 VA examination revealed, in pertinent 
part, poor tear meniscus.  The examiner assessed that the 
veteran had a history of dry eyes and indicated that the 
veteran was using artificial tears as needed to keep the 
corneas in good shape.  

Having reviewed the record, the Board finds that service 
connection for bilateral dry eyes is warranted.  In reaching 
this determination, the Board notes that service medical 
records establish that the veteran experienced a chronic dry 
eye disorder while in service.  Although service examiners 
felt that the veteran's eye problems were not caused but 
aggravated by the veteran's exposure to fumes during his tour 
of duty, the record does not show that the veteran had an eye 
disability prior to service.  Moreover, the symptoms 
associated with the veteran's dry eyes and an inablity to 
tear are reflected in post service medical records.  These 
records also demonstrate that the veteran continues to 
receive medication for his bilateral dry eye disorder.  
Therefore, the Board finds that the veteran developed a 
chronic eye disorder manifested by dry eyes and an inability 
to tear during service and such disability continued after 
service.  As such, service connection for bilateral dry eye 
disorder is warranted.  

II. Blepharitis

The veteran contends that he is entitled to service 
connection for blepharitis.  Specifically, the veteran 
indicates that he developed blepharitis in service.  Service 
medical records reflect a diagnosis of and treatment for 
blepharitis.  The report of a service medical examination 
dated in February 1992 provides a diagnosis of blepharitis by 
history, and it was further indicated that the blepharitis 
was currently asymptomatic.  Therefore, the episodes of 
blepharitis reflected in the service medical records must be 
regarded as acute and transitory episodes that resolved, 
leaving no residual disability.  38 C.F.R. § 3.303(b).  
Moreover, post service medical evidence is negative for a 
current disability.  Specifically, a VA examiner in October 
1996 indicated that there was no evidence of blepharitis.  In 
the absence of a showing of a current diagnosis of 
blepharitis, the veteran's claim is not well grounded and 
must be denied.  Epps v. Gober, 126 F.3d at 1468; see 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (en banc).  

III.  Glaucoma and Bilateral Ocular Hypertension 

Service medical records reflect that in November 1992 that 
the veteran was being tracked for glaucoma and that the 
veteran had a history of increased intraocular pressure.  In 
February 1993 it was noted that the veteran experienced 
elevated eye pressure, and he was diagnosed as having ocular 
hypertension.  Studies dated in February 1993 reflect a 
diagnosis of borderline glaucoma.  Additional medical records 
dated in February 1993 reflect that the veteran had a sty CBA 
service ophthalmology clinical record dated in May 1993 
reflects an impression of increased occular pressure.  An 
April 1993 clinical record shows a diagnosis of rule out 
glaucoma.  In November 1993, the veteran was diagnosed as 
having ocular hypertension.  

The reports of April 1996 and October 1996 VA examinations 
reflect that the veteran was a glaucoma suspect.  In October 
1996, the examiner indicated that the veteran was a primary 
open angle glaucoma suspect and stated that he based his 
diagnosis solely on increased cup-to-disc ratio.  The 
examiner added that there was no documented evidence of 
visual field deficits that could be ascribed to glaucoma.  
The examiner opined that the disorder was not caused by or 
related to service.  When examined by VA in January 1994, the 
veteran was diagnosed as having borderline intraocular 
pressure.  

Although the veteran asserts that he is entitled to service 
connection for glaucoma, service and post service medical 
records establish that veteran is only considered a glaucoma 
suspect.  Thus, the veteran does not have a current 
disability for glaucoma.  In the absence of a current 
diagnosis for glaucoma, the Board finds that the veteran's 
claim is not well grounded.  Id.  

Likewise, the veteran asserts that he is entitled to service 
connection for bilateral ocular hypertension.  The Board 
recognizes that service medical records demonstrate that the 
veteran demonstrated increased intraocular pressure and was 
diagnosed as having bilateral ocular hypertension.  However, 
post service medical records show a diagnosis borderline 
intraocular pressure, and there is no finding of a current 
diagnosis of bilateral ocular hypertension.  Therefore, the 
Board finds that the veteran does not have a current 
disability inregard thereto.  As such, the veteran's claim is 
not well grounded.  Id.  

IV.  Back Disability

The veteran asserts that he developed a low back disability 
as a result of service.  In that connection, March, April, 
and December 1975 entries reflect that the veteran complained 
of severe low back pain and objective findings included mild 
spasm of the paraspinous muscles at the L-2-4 areas of the 
spine, bilaterally, pain with all movements.  The diagnoses 
consisted of muscle spasm of the lumbosacral spine and 
muscles.  In April and December 1975, the veteran was placed 
on profile and provided physical therapy for low back pain.  
In January 1976, it was noted that the veteran's back 
problems had improved.  March 1992 entries show that the 
veteran related having felt a pull in his mid lower back 
while playing basketball.  Additional symptoms included pain 
with movement.  On physical examination, the veteran 
demonstrated full range of motion of the lumbar spine with 
obvious discomfort and "catch."  Straight leg raises were 
negative.  The assessment was mechanical back pain.  X-rays 
of the lumbar spine dated in March 1992 were within normal 
limits.  A physical therapy consultation that was conducted 
in the latter part of March 1992 reflects limited forward 
flexion secondary to pain, decreased lumbar lordosis, and 
palatable tenderness bilaterally at L-5 paraspinals. The 
veteran indicated that his back problems had improved in 
April 1992, and he did not complain of low back problems 
during his retirement examination.  However, the veteran 
complained of low back pain and demonstrated pain on motion 
when examined by VA in January 1994, a few months after 
separation from service.  The diagnosis was history of low 
back strain with low back pain.  Moreover, VA medical 
evidence dated in April 1996 and 1997 establish that the 
veteran had limitation of motion of the lumbar spine 
particularly on forward flexion and back extension.  Based on 
these factors, the Board is finds that the veteran's present 
low back disability cannot be disassociated from service.  
Therefore, service connection for condition is warranted.  
38 U.S.C.A. §§ 1131, 5107.  

V.  Right Knee Disability

The veteran contends, in essence, that he developed a right 
knee disability as result of service.  In that connection, 
service medical records disclose that the veteran was 
diagnosed as having strain in December 1973 after having 
slipped and hurt the right knee.  In June and July 1993, the 
veteran reinjured the right knee when he hit the knee on a 
padded girder playing basketball and was diagnosed as having 
contusion of the bone/cartilage.  While the veteran may have 
experienced right knee problems in service, post service 
medical records are negative for a current right knee 
disability.  Although the report of a January 1994 VA 
examination shows clinical findings of crepitus and 
tenderness below the patella and a diagnosis of history of 
right knee strain with residual symptoms, the report of an 
April 1997 is negative for any pathology associated with the 
right knee. In addition, the April 1997 examiner opined that 
the veteran's right knee was normal and that there was no 
disability.  In the absence of a current right knee 
disability, the Board must find that the veteran's claim for 
service connection for right knee disability is not well 
grounded.  

VI.  Due Process

With regard to the claims for service connection for 
blepharitis, glaucoma, bilateral ocular hypertension, and 
right knee disability, the Board recognizes that the appeal 
is being disposed of in a manner that differs from that used 
by the RO.  The RO denied the veteran's claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board further notes 
that the difference between evidence required to render a 
claim well grounded and that required to reopen a previously 
disallowed claim appears to be slight.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection for blepharitis, 
glaucoma, ocular hypertension, and right knee disability.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for bilateral dry eye disorder is granted.  

Service connection for blepharitis is denied.  

Service connection for glaucoma is denied.  

Service connection for bilateral ocular hypertension is 
denied.  

Service connection for low back disability is granted.  

Service connection for right knee disability is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 10 -


